Matter of Edward B. v Elizabeth T. (2017 NY Slip Op 08482)





Matter of Edward B. v Elizabeth T.


2017 NY Slip Op 08482


Decided on December 5, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 5, 2017

5131

[*1]In re Edward B., Petitioner-Respondent,
vElizabeth T., Respondent-Appellant.


Leslie S. Lowenstein, Woodmere, for appellant.
Stephen Bilkis & Associates, PLLC, Baldwin (Hilary I. Nat of counsel), for respondent.

Order, Family Court, New York County (Stewart H. Weinstein, J.), entered on or about April 7, 2016, which, upon a fact-finding determination that respondent committed the family offense of harassment in the second degree against petitioner, granted a two-year order of protection in favor of petitioner, unanimously affirmed, without costs.
A fair preponderance of the evidence supports Family Court's finding that respondent committed the family offense of harassment in the second degree (Matter of Marcela H-A. v Azouhouni A., 132 AD3d 566 [1st Dept 2015]; Penal Law § 240.26(3)). Petitioner was shocked, embarrassed and alarmed to be the subject of several emails sent by respondent, which placed his job in jeopardy and served no legitimate purpose, particularly considering that they were sent years after the parties' relationship had ended (compare Donna C. v Kuni C., 148 AD3d 586 [1st Dept 2017]).
The Family Court's determination that respondent was not a credible or plausible witness is entitled to great deference, and should not be disturbed on appeal (Matter of Everett C. v Oneida P., 61 AD3d 489 [1st Dept 2009]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: DECEMBER 5, 2017
CLERK